Affirming.
Peter Domazet was a laborer in the service of the Walsh Construction Company and was accidentally killed. He and the company had both accepted the provisions of the Workmen's Compensation Act, and this proceeding was filed before the Workmen's Compensation Board to recover an allowance to his wife and children on account of his, death. The board made an allowance to the wife but made none to the children as it did not appear that they were dependent upon their father. *Page 141 
The construction company then brought this action for review in the circuit court, and on the hearing the circuit court confirmed the action of the board. The construction company appeals.
The only question made on the appeal is that the widow, Marta Domazet, does not show that the deceased, Peter Domazet, was her husband, the facts being that she lived in Austria and he was killed in Kentucky.
The report of the Walsh Construction Company of the death of Peter Domazet contains the following questions and answers:
"1. Name of injured employe, Peter Domazet.
    2. Address, No. 35 Konjskobiac, Perusic, Croatia, Austria.
3. Sex, male.
4. Age, 57.
5. Married or single, married.
6. Occupation, laborer on dump."
The widow, Marta Domazet, filed with her deposition a copy of her marriage certificate, which contains these words:
    "On November 23, 1895, Peter Domazet, House No. 25, Konjskobrodo, age 24, son of Ivan and Matija Domazet, and Marta Stimac, age 23, house No. 20, daughter of Jose and Kata Stimac, were married in the above mentioned parish."
It thus appears that Peter Domazet, who was killed, was a married man; was of age 57, and that he lived in the same place in Austria as the Peter Domazet who was married to Marta Stimac on November 23, 1895. The widow states that the marriage occurred on November 23, 1885; she is confirmed in this by the ages of their children and other facts. The date in the marriage certificate, 1895, thus appears to be a typographical error, and if he was 24 years old in 1885 he would be 57 years old in 1917, when he was killed. These facts are sufficient to show that the man who was killed was the man who was the husband of Marta. He had sent his wife money from time to time while in America and had kept up his communication with his family, and it was in this way, no doubt, that the company was able to state his address in its report to the board. The facts stated, nothing else appearing, abundantly suffice to create a presumption *Page 142 
that the Peter Domazet who was killed was the Peter Domazet who was the husband of Marta. 10 Rawle C. L. 877; 22 C. J. 92; May v. C.  O. R. R. Co., 184 Ky. 501.
Judgment affirmed.